Citation Nr: 0602379	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-02 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE


Entitlement to service connection for a seizure disorder 
claimed as due to head injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel





INTRODUCTION

The appellant had active military service from August 1952 to 
August 1956.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 RO rating 
action that reopened a previously-denied claim for service 
connection for emotional instability reaction with headaches, 
and denied that claim on the merits.  At that time, however, 
the appellant had actually intended to submit a new claim for 
service connection for seizure disorders, not reopen the old 
claim for emotional instability.  As noted in more detail 
below, even though both the rating decision and the Statement 
of the Case (SOC) mistakenly identified the issue as 
entitlement to service connection for emotional instability, 
the RO fully developed and adjudicated the question of 
service connection for seizure disorder, and the RO correctly 
identified and adjudicated the issue before the claim was 
certified to the Board.  The Board may accordingly review the 
issue of entitlement to service connection for seizure 
disorder without prejudice to the appellant.

The appellant filed a Notice of Disagreement (NOD) in January 
2003, and the RO issued an SOC in October 2003.  The 
appellant filed a substantive appeal via VA Form 9 (Appeal to 
the Board of Veterans' Appeals) in December 2003.  The RO 
issued a rating decision in February 2005 that correctly 
identified the issue under contention as entitlement to 
service connection for seizure disorder due to head injury; 
in effect, the February 2005 rating action was the functional 
equivalent of a Supplemental SOC (SSOC).

In August 2005, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing has been associated with the 
claims file.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A seizure disorder was first manifested many years after 
the appellant's discharge from military service, and there is 
no competent medical evidence or opinion establishing a nexus 
between the appellant's seizure disorder and his military 
service. 


CONCLUSION OF LAW

The criteria for service connection for seizure disorder are 
not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for a seizure disorder has been accomplished.

The rating decision of November 2002, the October 2003 SOC, 
and the rating decision of February 2005 notified the 
appellant of the legal criteria governing the claim, the 
evidence that had been considered in connection with the 
appeal up to that point, and the bases for the denial of the 
claim.  After each, appellant was given the opportunity to 
respond.  Accordingly, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support the claim.  

The RO's initial notice letter in December 2001 informed the 
appellant of the VCAA and the associated duties on VA to 
notify and assist.  The same letter advised the appellant of 
what kinds of information VA would pursue, and asked the 
appellant for contact information and signed Authorization to 
Release Information to enable VA to obtain evidence.  The 
same letter discussed the kinds of evidence needed to support 
a claim for service connection and asked the appellant to 
provide VA with any additional medical evidence in his 
possession relevant to the claimed disability.  The Board 
finds that this letter meets the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matter now before the Board, the RO's notice letter of 
December 2001 was provided to the appellant before the 
November 2002 rating action on appeal, although other 
documents meeting the VCAA's notice requirements were 
furnished after that action.  The Board finds, however, that 
the lack of any pre-adjudication notice in this case has not 
prejudiced the appellant in any way.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
the section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim were fully developed and re-
adjudicated after notice was provided.  The appellant's NOD 
was received in January 2003 and the RO issued an SOC in 
October 2003 that discussed the evidence that had been 
considered in the decision to date and the legal principles 
underlying that decision.  Appellant was thereafter afforded 
the opportunity to respond.  The Board particularly notes 
that the appellant told the Board during his personal hearing 
that he had no further medical evidence to submit.  

The Board notes at this point that the November 2002 rating 
decision and the October 2003 erroneously identified the 
issue as entitlement to service connection for "emotional 
instability reaction with headaches."  This was apparently 
due to the appellant's early reference to "new and material 
evidence" that he was submitting, which appeared to refer to 
reopening a previously-adjudicated claim.  The Board finds 
that the misidentification on the rating decision and the SOC 
does not preclude the Board's review of the appeal.  The RO 
properly developed evidence relating to seizure disorder, 
including a pivotal VA medical examination, and the issue was 
correctly identified as "entitlement to service connection 
for seizure disorder" in the RO's rating action of February 
2005 and during the appellant's hearing in August 2005.  The 
Board accordingly has jurisdiction to adjudicate the issue, 
and the appellant has received due process.
   
The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the matter herein 
decided.  As indicated below, the RO has obtained the 
appellant's service medical records.  The appellant notified 
the RO in September 2002 that he receives all his care at the 
Long Beach VA Medical Center (VAMC), and the RO obtained 
those VAMC treatment records.  The appellant was afforded a 
VA medical examination to determine the etiology of his 
claimed disability, and he was afforded a hearing before the 
Board in which to present evidence and argument in his own 
behalf.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for 
seizure disorder.

II.  Factual Background

The appellant asserts that during service he had an 
undocumented fall that resulted in a loss of consciousness, 
and that his current seizure disorder is consequent to that 
fall.

The appellant's complete service medical record is on file, 
and is silent in regard to seizure disorders, a fall, or head 
trauma in general.  The appellant was admitted to the Indian 
Springs Air Force Base (AFB) dispensary on May 4, 1954, for 
complaints of dizzy spells and an urge to "do something he 
knows he would not do in his right mind;" specifically, on 
the day prior to his admission the appellant felt like 
jumping off the roof of a building on which he was working.  
There is no indication in the record that the appellant 
actually jumped or fell, or that he had incurred a head 
trauma.  The appellant was transferred by ambulance to Nellis 
AFB, where he was hospitalized for psychiatric observation 
for nine days.  On May 14, 1954, he was transferred air from 
Nellis AFB hospital to Parks AFB hospital for 
neuropsychiatric evaluation; the diagnosis at Parks AFB was 
severe chronic emotional instability reaction, not in line of 
duty (existed prior to service).  The appellant was 
apparently returned to active duty for a trial period on or 
about May 19, 1954, and there is no indication of any seizure 
disorders or other related problems during the remaining two 
years of his service.  The report of physical examination at 
the time of the appellant's discharge from service in August 
1956 shows no neurological abnormality by history or on 
examination.

In September 1956 the appellant filed an initial claim for 
service connection for peptic ulcer, for a skin condition, 
and for headaches.   He had a VA medical examination in 
October 1956 during which he complained of headaches, which 
the examiner characterized as "nondescript."  The examiner 
noted no neurological abnormalities. 

Based on review of the appellant's service medical records 
and the VA medical examination noted above, the RO issued a 
rating action in December 1956 that denied service connection 
for emotional instability reaction with headaches.  The 
rating action noted that constitutional or developmental 
abnormality is not compensable by VA under the law.  The 
appellant was notified of the rating action but did not 
appeal.

In March 2001, the appellant filed a claim for service 
connection for seizure disorder, as due to head injury during 
service.  

In April 2001, the appellant submitted a VA Form 21-4138 
(Statement in Support of Claim) asserting that during active 
duty he fell off a roof and hit his head in a truck, 
resulting in loss of consciousness and hospitalization for 
one month.  In support, he enclosed a letter from Dr. A.G., a 
civilian physician, asserting that the appellant had been 
diagnosed with seizure disorders of several years duration.  
Dr. A.G. stated that the appellant had a head trauma with 
loss of consciousness in service, and that the seizure 
disorders reportedly began after the accident.  Dr. A.G. 
stated that it is consistent with the diagnosis that the in-
service accident could have caused the seizures. 

Outpatient treatment notes from Long Beach VA Medical Center 
(VAMC) show that in August 2001, the appellant reported 
having a history of seizure disorder, for which he was 
currently taking medication.  A treatment note from September 
2001 records a medical history of seizure disorder since 
1985.  In October 2001 the appellant reported that he had 
worked as a carpenter until five years before, but had to 
cease work due to his seizure disorder.

The appellant had a VA medical examination in June 2002, 
during which his presenting complaint was seizure disorder 
due to head trauma in service.  The appellant reported that 
while in service he fell off a roof and struck his head on a 
truck, resulting in loss of consciousness and one month of 
hospitalization.  The appellant reported that his seizures 
began approximately one year after his discharge from 
service, as witnessed by his previous wife.  The examiner 
conducted a neurological examination and noted his 
observations in detail.  The examiner diagnosed seizure 
disorder.  The examiner stated that, based on his review of 
the service medical record and his examination of the 
appellant, it is less than likely that a head trauma occurred 
in service.  Seizure disorder may be caused by brain trauma, 
since brain trauma can result in scarring that in turn 
produces seizures.  However, based on the examiner's clinical 
findings and review of available medical records, and in the 
absence of treatment records documenting head trauma in 
service, the medical examiner opined that the appellant's 
seizure disorder was less than likely secondary to a head 
trauma that happened in service.

The RO reviewed the evidence above and issued a rating 
decision in November 2002 that reopened the previously-denied 
claim for emotional instability reaction with headaches, 
based on a determination that the VA medical examination and 
the letter by Dr. A.G. constituted new and material evidence.  
The rating decision determined that seizure disorders were 
less likely than not related to the appellant's military 
service, and denied the claim on the merits.

In December 2003, the appellant filed a VA Form 9, in which 
he asserted that he fell off a roof and struck his head in 
service, resulting in air evacuation to Parks AFB for one 
month of treatment.  He was subsequently returned to Indian 
Springs AFB for light duty.  

During the Board's August 2005 hearing, the appellant 
testified that during service he passed out due to the heat 
and fell onto a steel truck bed; he was unconscious for a few 
minutes and was hospitalized at Parks AFB for several weeks 
(Tr. page 3-4).  The appellant was subsequently returned to 
duty, and he does not know if he was ever diagnosed during 
the inpatient treatment (Tr. page 5).  During the remainder 
of his service, the appellant had many headaches, for which 
he received headache pills (Tr. page 5).  He was first 
diagnosed with seizure disorder in the 1980's, and several 
doctors have told him that a bad fall can result in seizures 
many years afterward (Tr. page 5).  The appellant has had 
three seizures since his diagnosis, including a grand mal 
seizure in 1996 (Tr. page 8).  The appellant has not had 
seizures since 1996, but still has occasional headaches that 
are relieved by medication (Tr. page 9).

III.  Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

In this case, there is no evidence of seizure disorders in 
service.  The appellant has testified that his seizure 
disorders are consequent to an undocumented head trauma that 
resulted in hospitalization and treatment at Parks AFB, but 
the detailed hospitalization reports from Parks AFB show no 
indication that the appellant had a recent head trauma.  
Instead, the inpatient treatment records (and the preliminary 
treatment records from Indian Springs AFB dispensary and 
Nellis AFB hospital) deal exclusively with neuropsychological 
observations.  Therefore, while the service medical records 
substantiate the fact that the appellant was hospitalized as 
he contends, they tend to disprove that the hospitalization 
had anything to do with head trauma.  This conclusion that is 
supported by the VA medical examiner's opinion following 
review of the service medical records that the appellant had 
probably not had a head trauma prior to the hospitalization.  

The Board also points out that, notwithstanding the fact that 
the appellant told the VA medical examiner that he began 
experiencing seizures approximately one year after his 
discharge from military service, there is no supporting 
medical or lay evidence to that effect.  On the contrary, the 
record first reflects seizures in 1985, thirty years after 
the appellant's military service, and the appellant agreed in 
his testimony that he was first diagnosed with seizure 
disorders in the mid-1980s.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability are factors that weigh 
against a claim of service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  

Significantly, the Board also emphasizes that the most 
persuasive medical opinion on the question of medical nexus 
between a current seizure disorder and service weighs against 
the claim.  Dr. A.G. stated that the appellant's seizure 
disorders are consistent with head trauma and that the in-
service accident "could have caused his seizures."  On the 
other hand, the VA medical examiner opined that it is less 
likely than not that the appellant's seizure disorders are 
due to an in-service head trauma.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The probative value of medical 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  Greater weight may 
be placed on one physician's than another's depending on 
factors such as the reasoning employed by the physicians and 
whether or not (and the extent to which) they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).

Considering the record in light of the above-noted 
principles, the Board finds that the opinion of the VA 
medical examiner is the more probative, and that it is less 
likely than not that the appellant's seizure disorders are 
medically related to a fall during military service.  The 
discussion below addresses the reasons why the Board has 
found the opinion of the VA medical examiner to be more 
probative than that of Dr. A.G. in regard to the question of 
nexus.

First, the VA medical examiner had access to the appellant's 
service medical record, while Dr. A.G. did not.  The 
statements of medical professionals concerning a veteran's 
medical history related by the veteran as to remote events 
are of inherently less value than contemporaneous clinical 
records.  Harder v. Brown, 5 Vet. App. 183, 188 (1993).

Second, medical opinions expressed in speculative language do 
not provide the degree of certainty required for medical 
nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, Dr. 
A.G.'s opinion that an in-service fall "could have caused" 
the appellant's seizures is less probative than the VA 
medical examiner's less-likely-than-not phraseology.

Third, the VA medical examiner provided a reasoned basis for 
disbelieving that the appellant had a head trauma in service 
(i.e., the absence of any indication of trauma in the service 
medical records), while Dr. A.G. appears to have relied 
exclusively on the appellant's unsupported account of an in-
service head trauma.  The Board notes that as a medical 
opinion can be no better than the facts alleged by the 
veteran, an opinion based on an inaccurate (or, as here, 
unsubstantiated) factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).  

In addition to the medical evidence of record, the Board also 
has considered the appellant's assertions that his seizure 
due to an undocumented fall in service.  The appellant is 
certainly competent to describe his own symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter, such as whether there is a medical relationship 
between his current seizure disorder and his military 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).

Under these circumstances, the Board finds that the claim for 
service connection for a seizure disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER


Service connection for a seizure disorder is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


